Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (2019/0068300).
Regarding claim 1, Lu teaches a testing device (Fig 1 and 3), comprising: a testing socket (1) defining an accommodating space (space between 10 and 50); and a reflector (302) disposed in the accommodating space and having a plurality of reflection surfaces (302) non-parallel with each other (Fig3), wherein the reflection surfaces define a transmission space (space for signal transmission reflected from surfaces shown in Fig 3).

Regarding claim 2, Lu teaches the testing device of claim 1, wherein the reflector defines a first opening (bottom opening in Fig 3) and a second opening (top opening in Fig 3) opposite to the first opening, and a width of the first opening is different from a width of the second opening (Fig 3 showing narrower).



Regarding claim 4, Lu teaches the testing device of claim 1, further comprising: a device holder (10 and 20) disposed in the transmission space of the reflector and defining an receiving space (110 is also within space for signals reflected from 302).

Regarding claim 5 Lu teaches the testing device of claim 4, wherein the device holder includes a receiving portion (bottom portion of 10 in Fig 3) defining the receiving space and an extending portion (sides of 10 and 20 as shown in Fig 3) extending from the receiving portion to an upper surface of the testing socket (connecting base of 10 to 20).

Regarding claim 7, Lu teaches the testing device of claim 4, wherein the device holder has a plurality of outer surfaces contacting the reflection surfaces of the reflector (wherein outer surfaces of 10 are connected to 302 via surfaces of 20).

Regarding claim 22, Lu teaches the testing system of claim 1, wherein the reflector is tapered from the first opening to the second opening (30 of Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kosdikian (2009/0303141).
Regarding claim 6, Lu teaches the testing device of claim 5, wherein the receiving portion defines, a lower opening (upper side of 101 is open) and at least one lateral opening (where sides of 101 are exposed), and the receiving space defined by the receiving portion of the device holder communicates with the transmission space of the reflector through the lower opening and the lateral opening (where 101 is open on both top and sides as shown in Fig 3).
Lu does not explicitly teach wherein the receiving portion defines an upper opening.
Kosdikian however teaches a similar testing device (Fig 1) including wherein the receiving portion (11 and 12) defines an upper opening (opening for 13) 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing device of Lu to include the opening portion to connect the DUT to a testing device to allow testing of electronic devices while operational resulting in a more robust test device capable of more accurate measurements. 

Regarding claim 8, Lu teaches a testing device (Fig 3), comprising: a testing fixture (30) defining a first opening and a second opening opposite to the first opening, and having a plurality of reflection surfaces (301a) defining a transmission space between the first opening and the second opening (transmission space is area of signals reflected from 302 shown in Fig 3); and a device holder (10) disposed in the transmission space and defining an upper opening (lower end of 30 in Fig 3), the device holder including at least one first signal transmission portion (upper portion of 101 shown in Fig 3), wherein the upper opening of the device holder corresponds to the first opening of the testing fixture 
Lu does not explicitly teach wherein the holder has a second transmission portion the second signal transmission portion and the second signal transmission portion is opposite to the upper opening.
Kosdikian however teaches a similar testing device (Fig 1) including wherein the holder (11 and 12) has a second transmission portion (13) 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing device of Lu to include the transmission portion to connect the DUT to a testing device to allow testing of electronic devices while operational resulting in a more robust test device capable of more accurate measurements. Furthermore, as combined, a transmission portion at the base of the device under test would result in the transmission through the bottom portion of 10 in Fig 3 of Lu which is opposite of the upper opening as shown in Fig 3.

Regarding claim 9, Lu in view of Kosdikian teaches the testing device of claim 8, wherein the device holder further includes a plurality of outer surfaces (outer surfaces of 10 and 20) contacting the reflection surfaces of the testing fixture (Fig 3 contacting 302).

Regarding claim 10, Lu in view of Kosdikian teaches the testing device of claim 8, wherein the device holder further includes at least one extending portion extending from the first signal transmission portion to an upper surface of the testing fixture (Sides of 10 shown in Fig 3).

Regarding claim 11, Lu in view of Kosdikian teaches the testing device of claim 8, wherein the first signal transmission portion defines a lateral opening (Fig 3 showing sides of 101 exposed), and the receiving space of the device holder communicates with the transmission space through the lateral 

Regarding claim 12, Lu in view of Kosdikian teaches the testing device of claim 8, wherein the testing fixture comprises: a testing socket (1) defining the first opening, the second opening opposite to the first opening (of 30), and an accommodating space between the first opening and the second opening (interior of 1); and a reflector (302) disposed in the accommodating space having the reflection surfaces (302a), wherein the reflection surfaces define the transmission space (space of transmission signals shown in Fig 3).

Regarding claim 13, Lu teaches a testing system, comprising: a testing device comprising: a testing socket (1) defining a second opening (top opening of 30) and an accommodating space (interior of 1) between the end holding the dut and the second opening (Fig 3); a reflector (302) disposed in the accommodating space and having a plurality of reflection surfaces (302a); and a device holder (10) disposed in the accommodating space and defining a receiving space (placement of 101) to accommodate a device under test (DUT) (101), wherein the device holder includes at least one first signal transmission portion (open area of 101 exposed to Rx and Tx shown in Fig 3) and; and a tester (40 and 50) disposed under the second opening (above as shown in Fig 3) of the testing socket and the tester including a test antenna (see [0024]) corresponding to the second opening of the testing socket (at top opening shown in Fig 3).
Lu does not explicitly teach a first opening opposite the second opening, a second signal transmission portion a circuit board disposed above the first opening of the testing socket and configured to electrically connect to the DUT and the circuit board is connected to the tester.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing device of Lu to include the transmission portion to connect the DUT to a testing device to allow testing of electronic devices while operational resulting in a more robust test device capable of more accurate measurements. Furthermore, as combined, the first opening of Kosdikian combined with Lu would result in an opening in 30 of Lu and thereby teach the first opening and second opening opposite the first opening defining the accommodating space. 

Regarding claim 14, Lu in view of Kosdikian teaches the testing system of claim 13, wherein the device holder further includes a plurality of outer surfaces (outer surfaces of 10 and 20) contacting the reflection surfaces of the reflector (connected to 30, Fig 3).

Regarding claim 15, Lu in view of Kosdikian teaches the testing system of claim 13, wherein the device holder further includes an extending portion (outer portions of 10) extending from the first signal transmission portion (bottom of 10) to an upper surface of the testing socket (Fig 3), and and as combined with Kosdikian in claim 13 a portion of the extending portion is disposed between the testing socket and the circuit board (Fig 1 where the circuit board is below 5).

Regarding claim 16, Lu in view of Kosdikian teaches the testing system of claim 13, wherein the first signal transmission portion defines a lateral opening (sides of 101 exposed), and the receiving space of the device holder communicates with the transmission space through the lateral opening (open to Tx 

Regarding claim 17, Lu in view of Kosdikian teaches the testing system of claim 13, wherein the reflector defines a first opening (top of 30) and a second opening opposite to the first opening (bottom of 30), and a width of the first opening of the reflector is different from a width of the second opening of the reflector (shown in Fig 3).

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kildal (2017/0012714).
Regarding claim 21 Lu teaches the testing system of claim 1, including adjacent reflector surfaces but does not explicitly teach wherein the reflector has a curved corner surface 
Kildal however teaches a similar testing system (Figs 5 and 6) including wherein the reflector has a curved corner surface disposed between two adjacent reflection surfaces (Fig 5 showing curved reflector surface).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing system of Lu to include the reflectors of Kildal in order to better control the radiation pattern for more accurate test results.

Regarding claim 23, Lu teaches the testing system of claim 4, but does not explicitly teach wherein the receiving space is surrounded by the plurality of reflection surfaces.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing system of Lu to include the reflectors of Kildal in order to better control the radiation pattern for more accurate test results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                       

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867